DETAILED ACTION
Summary
Claims 1-54 are pending in the application. Claims 7, 12, 29, 32-33, and 52 are rejected under 35 U.S.C. 112(b). Claims 1-54 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:
Claim 1 recites “the position” in line 1. It should recite “a position”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12, 29, 32-33, and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “said marker is integrated into a biopsy needle”. It is not clear if the marker is integrated into a biopsy needle in addition to being integrated in a needle (as specified in claim 6), or if the claim is further narrowing the needle so it is a biopsy needle. Clarification is required. For the purposes of examination, the claim will be interpreted as saying “wherein the needle is a biopsy needle”.

Claim 29 recites “wherein said resonance frequency is greater than that of a Doppler shift created by blood flow”. “A (frequency) of a Doppler shift created by blood flow” is a variable value, depending on the speed of the blood flow, the frequency of the ultrasound irradiating the blood, and the angle of incidence of the ultrasound beam on the blood flow. A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989) (MPEP 2176.05(b)(II)). It unclear what the Doppler shift created by blood flow could be. Clarification is required. For the purposes of examination, the claim will be interpreted as the resonance frequency being larger than any possible Doppler shift caused by blood flow.
Claim 32 recite “an air backed membrane”. It is not clear if this is narrowing the membrane of claim 31 to be air-backed, or if this is setting forth a new membrane. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 52 recites “wherein said resonance frequency is greater than that of a Doppler shift created by blood flow”. “A (frequency) of a Doppler shift created by blood flow” is a variable value, depending on the speed of the blood flow, the frequency of the ultrasound irradiating the blood, and the angle of incidence of the ultrasound beam on the blood flow. A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989) (MPEP 2176.05(b)(II)). It unclear what the Doppler shift created by blood flow could be. Clarification is required. For the purposes of examination, the claim will be interpreted as the resonance frequency being larger than any possible Doppler shift caused by blood flow.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 16, 18-21, 30-34, 38, 43-46, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Govari (U.S Patent 7,575,550 B1) in view of Montegrande (U.S PGPub 2002/0151797 A1).
Regarding Claim 1, Govari teaches a marker (Fig. 7, 140) (Col 9, lines 33-39) of the position of a medical device (Fig. 7, 14) (Col 5, lines 53-60) comprising: 
a membrane (Fig. 7, 144) (Col 9, lines 33-39),
wherein said membrane comprises a membrane area (Fig. 8, 144) (clearly the membrane has an area bound by 142) and a membrane thickness (Fig. 8, 144 clearly has a thickness), and 
said membrane vibrates at a resonance frequency (Col 9, lines 33-39).
While Govari implies that the markers can be used for ultrasound imaging, as the system uses ultrasonic detectors (Fig. 1, 34, 36, 38), Govari fails to explicitly teach the marker is used for ultrasound imaging. While metal is known to be reflective to ultrasonic waves, Govari fails to explicitly teach that the metal membrane (144) (Col 9, lines 33-39) is reflective to ultrasonic waves.
Montegrande teaches an ultrasound imaging marker (Abstract). This marker is used for ultrasound imaging [0047]+[0090]. This marker is made of metal, and reflects ultrasound waves [0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Govari so the marker is used in ultrasound imaging and that the membrane is reflective to ultrasonic waves, as taught by Montegrande as this provides an accurate and easily detectable ultrasound marking system for ultrasound systems, as recognized by Montegrande [0047].
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. While the membrane of Govari appears to be air-backed (Fig. 8, 144), Govari is silent regarding said marker comprises an air-backed membrane.
Montegrande teaches that the metallic membrane should be air backed in order to increase the reflectiveness of the membrane [0071].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the membrane is air backed, as taught by Montegrande, as this beneficially increases the reflectiveness of the membrane, as recognized by Montegrande [0071].
Regarding Claim 3, the combination of references teaches the invention substantially as claimed. Govari further teaches wherein said membrane is mounted on a housing (Fig. 7, 142) (Col 9, lines 33-39).
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. Govari fails to explicitly teach the said membrane comprises silicon.
Montegrande teaches that silicon is coated on the metallic resonant layer [0078].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the metallic resonant layer of Govari with a metallic layer coated with silicon, as taught by Montegrande, as coating the resonant layer with silicon makes the resonant layer much cheaper to manufacture, as recognized by Montegrande [0078].
Regarding Claim 16, the combination of references teaches the invention substantially as claimed. Govari fails to explicitly teach wherein the marker is rectangular and has a length and width between 0.5 and 2 millimeters.
Montegrande further teaches the marker is rectangular and has a length and width between 0.5 and 2 millimeters [0069]+[0078].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Govari so the invention is the claimed size, as taught by Montegrande, as the substitution for one known marker size with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of having a marker of the claimed size are reasonably predictable. One of ordinary skill would recognize that the length could be between 0.5-2 mm as Montegrande teaches the length is less than 5 mm and “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05(I)).
Regarding Claim 18, the combination of references teaches the invention substantially as claimed. Govari fails to explicitly teach wherein the marker has a thickness between 0.05 and 0.8 millimeters.
Montegrande further teaches wherein the marker has a thickness between 0.05 and 0.8 millimeters [0078].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Govari so the invention is the claimed size, as taught by Montegrande, as the substitution for one known marker size with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of having a marker of the claimed size are reasonably predictable.
Regarding Claim 19, Govari teaches a system comprising: 
a medical device (Fig. 1, 14) having an ultrasound marker (Fig. 7, 140) mounted on said medical device (Col 9, lines 33-39), 
said marker comprising a membrane (Fig. 7, 144) (Col 9, lines 33-39), 
wherein said membrane comprises a membrane area (Fig. 8, 144) (clearly the membrane has an area bound by 142) and a membrane thickness (Fig. 8, 144 clearly has a thickness), and 
said membrane vibrates at a resonance frequency (Col 9, lines 33-39); and 
an ultrasound transducer (Fig. 1, 13) (Col 6, lines 12-23); 
wherein said ultrasound transducer transmits at a frequency range corresponding to said resonance frequency (Col 9, lines 48-55).
While metal is known to be reflective to ultrasonic waves, Govari fails to explicitly teach that the metal membrane (144) (Col 9, lines 33-39) is reflective to ultrasonic waves.
Montegrande teaches an ultrasound imaging marker (Abstract). This marker is made of metal, and reflects ultrasound waves [0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Govari so the marker is used in ultrasound imaging and that the membrane is reflective to ultrasonic waves, as taught by Montegrande as this provides an accurate and easily detectable ultrasound marking system for ultrasound systems, as recognized by Montegrande [0047].
Regarding Claim 20, the combination of references teaches the invention substantially as claimed. While the membrane of Govari appears to be air-backed (Fig. 8, 144), Govari is silent regarding said marker comprises an air-backed membrane.
Montegrande teaches that the metallic membrane should be air backed in order to increase the reflectiveness of the membrane [0071].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the membrane is air backed, as taught by Montegrande, as this beneficially increases the reflectiveness of the membrane, as recognized by Montegrande [0071].
Regarding Claim 21, the combination of references teaches the invention substantially as claimed. Govari fails to explicitly teach the said membrane comprises silicon.
Montegrande teaches that silicon is coated on the metallic resonant layer [0078].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the metallic resonant layer of Govari with a metallic layer coated with silicon, as taught by Montegrande, as coating the resonant layer with silicon makes the resonant layer much cheaper to manufacture, as recognized by Montegrande [0078].
Regarding Claim 30, the combination of references teaches the invention substantially as claimed. Govari further teaches a second ultrasound marker (Fig. 9B, 210 and 200 are different markers) comprising a second membrane (Fig 9B, 214), wherein said second membrane comprises a second membrane area (Fig. 9B, 214) (clearly the membrane has an area bound by 212) and a second membrane thickness (Fig. 9B, 214) (clearly the membrane has a thickness) such that said second membrane vibrates at a second resonance frequency (Col 10, lines 28-38).
While metal is known to be reflective to ultrasonic waves, Govari fails to explicitly teach that the metal membrane (214) (Col 9, lines 33-39) is completely reflective to ultrasonic waves.
Montegrande teaches an ultrasound imaging marker (Abstract). This marker is made of metal, and reflects ultrasound waves [0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Govari so the marker is used in ultrasound imaging and that the membrane is reflective to ultrasonic waves, as taught by Montegrande as this provides an accurate and easily detectable ultrasound marking system for ultrasound systems, as recognized by Montegrande [0047]. While Montegrande does not explicitly teach the metal layer is completely reflective, Govari teaches that having a strong reflection from the marker is beneficial for passive markers (Col 1, lines 24-29). It would have been obvious to one of ordinary skill in the art to make the metal layer of the combination completely reflective to ultrasound through routine optimization of maximizing the return signal from the second marker as this would increase the visibility of the marker in the ultrasound image, as recognized by Govari (Col 1, lines 24-29).
Regarding Claim 31, Govari teaches a method for detecting a medical device in a body cavity comprising: 
a) introducing said medical device (Fig. 1, 22) having a detectible marker (Fig. 1, 12)(Fig. 7, 140 provides details of the location transducer) (Col 5, lines 53-60), 
said marker comprising a membrane  (Fig. 7, 144) (Col 9, lines 33-39),
 wherein said membrane comprises a membrane area(Fig. 8, 144) (clearly the membrane has an area bound by 142) and a membrane thickness (Fig. 8, 144 clearly has a thickness), and 
said membrane vibrates at a resonance frequency (Col 9, lines 33-39); 
b) placing an ultrasound transducer (Fig. 1, 13) over an outside surface of said body cavity in which said ultrasound marker is located (Col 6, lines 20-23), wherein said ultrasound transducer transmits ultrasound waves at a frequency range corresponding to said resonance frequency (Col 9, lines 48-55).
While Govari implies that the markers can be used for ultrasound imaging, as the system uses ultrasonic detectors (Fig. 1, 34, 36, 38), Govari fails to explicitly teach detecting said medical device by reflection of said ultrasound waves sent from said transducer. While metal is known to be reflective to ultrasonic waves, Govari fails to explicitly teach that the metal membrane (144) (Col 9, lines 33-39) is reflective to ultrasonic waves into a body cavity.
Montegrande teaches an ultrasound imaging marker (Abstract). This marker is used for ultrasound imaging [0047]+[0090]. This marker is made of metal, and reflects ultrasound waves [0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Govari so the marker is used in ultrasound imaging and that the membrane is reflective to ultrasonic waves, as taught by Montegrande as this provides an accurate and easily detectable ultrasound marking system for ultrasound systems, as recognized by Montegrande [0047].
Regarding Claim 32, the combination of references teaches the invention substantially as claimed. While the membrane of Govari appears to be air-backed (Fig. 8, 144), Govari is silent regarding said marker comprises an air-backed membrane.
Montegrande teaches that the metallic membrane should be air backed in order to increase the reflectiveness of the membrane [0071].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the membrane is air backed, as taught by Montegrande, as this beneficially increases the reflectiveness of the membrane, as recognized by Montegrande [0071].
Regarding Claim 33, the combination of references teaches the invention substantially as claimed. Govari further teaches wherein said membrane is mounted on a housing (Fig. 7, 142) (Col 9, lines 33-39).
Regarding Claim 34, the combination of references teaches the invention substantially as claimed. Govari fails to explicitly teach the said membrane comprises silicon.
Montegrande teaches that silicon is coated on the metallic resonant layer [0078].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the metallic resonant layer of Govari with a metallic layer coated with silicon, as taught by Montegrande, as coating the resonant layer with silicon makes the resonant layer much cheaper to manufacture, as recognized by Montegrande [0078].
Regarding Claim 38, the combination of references teaches the invention substantially as claimed. Govari further teaches wherein said medical device comprises a catheter (Col 2, lines 45-48).
Regarding Claim 43, the combination of references teaches the invention substantially as claimed. Govari further teaches a) introducing into said body cavity a second ultrasound marker  (Fig. 9B, 210 and 200 are different markers) (This catheter is clearly in the body Fig. 1, 22) comprising a second membrane reflective to ultrasonic waves (Fig 9B, 214), wherein said second membrane comprises a second membrane area(Fig. 9B, 214) (clearly the membrane has an area bound by 212) and a second membrane thickness (Fig. 9B, 214) (clearly the membrane has a thickness), and said second membrane vibrates at a second resonance frequency (Col 10, lines 28-38); and 
b) adjusting said ultrasound transducer, wherein said transducer transmits at a frequency corresponding to said second resonance frequency (Col 10, lines 28-38) (Col 9, lines 48-55) (one of ordinary skill would recognize that the system using “the procedure described above” would result in the transducer being adjusted to irradiate the other tags with their respective resonant frequency).
Regarding Claim 44, Govari teaches a method for rendering an invasive medical device detectable in a patient comprising: 
a) introducing said medical device (Fig. 1, 22) into a body cavity of said patient (Fig. 1, 22) (Col 5, lines 53-60), 
said medical device having an ultrasound marker  (Fig. 1, 12)(Fig. 7, 140 provides details of the location transducer) (Col 1, lines 53-60) comprising a membrane  (Fig. 7, 144) (Col 9, lines 33-39),
 wherein said membrane comprises a membrane area(Fig. 8, 144) (clearly the membrane has an area bound by 142) and a membrane thickness (Fig. 8, 144 clearly has a thickness), and 
said membrane vibrates at a resonance frequency (Col 9, lines 33-39); 
b) placing an ultrasound transducer (Fig. 1, 13) over an outside surface of said body cavity in which said ultrasound marker is located (Col 6, lines 20-23), wherein said ultrasound transducer transmits ultrasound waves at a frequency range corresponding to said resonance frequency (Col 9, lines 48-55)
detecting ultrasound waves with a second transducer (Fig. 1, 34)(Col 6, lines 18-20).
While Govari implies that the markers can be used for ultrasound imaging, as the system uses ultrasonic detectors (Fig. 1, 34, 36, 38), Govari fails to explicitly teach detecting said medical device by reflection of said ultrasound waves sent from said transducer. While metal is known to be reflective to ultrasonic waves, Govari fails to explicitly teach that the metal membrane (144) (Col 9, lines 33-39) is reflective to ultrasonic waves into a body cavity.
Montegrande teaches an ultrasound imaging marker (Abstract). This marker is used for ultrasound imaging [0047]+[0090]. This marker is made of metal, and reflects ultrasound waves [0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Govari so the marker is used in ultrasound imaging and that the membrane is reflective to ultrasonic waves, as taught by Montegrande as this provides an accurate and easily detectable ultrasound marking system for ultrasound systems, as recognized by Montegrande [0047].
Regarding Claim 45, the combination of references teaches the invention substantially as claimed. While the membrane of Govari appears to be air-backed (Fig. 8, 144), Govari is silent regarding said marker comprises an air-backed membrane.
Montegrande teaches that the metallic membrane should be air backed in order to increase the reflectiveness of the membrane [0071].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the membrane is air backed, as taught by Montegrande, as this beneficially increases the reflectiveness of the membrane, as recognized by Montegrande [0071].
Regarding Claim 46, the combination of references teaches the invention substantially as claimed. Govari fails to explicitly teach the said membrane comprises silicon.
Montegrande teaches that silicon is coated on the metallic resonant layer [0078].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the metallic resonant layer of Govari with a metallic layer coated with silicon, as taught by Montegrande, as coating the resonant layer with silicon makes the resonant layer much cheaper to manufacture, as recognized by Montegrande [0078].
Regarding Claim 54, Govari teaches a method for rendering an invasive medical device detectable in a patient comprising: 
a) placing an ultrasound transducer (Fig. 1, 13) over an outside surface of said body cavity of the patient in which said medical device is located (Col 6, lines 20-23), 
wherein the medical device comprises an ultrasound marker  (Fig. 1, 12)(Fig. 7, 140 provides details of the location transducer) (Col 1, lines 53-60) comprising a membrane  (Fig. 7, 144) (Col 9, lines 33-39) and vibrating at a resonance frequency (Col 9, lines 33-39),
wherein said ultrasound transducer transmits a frequency range corresponding to said resonance frequency (Col 9, lines 48-55).
While Govari implies that the markers can be used for ultrasound imaging, as the system uses ultrasonic detectors (Fig. 1, 34, 36, 38), Govari fails to explicitly teach detecting said medical device by reflection of said ultrasound waves sent from said transducer. While metal is known to be reflective to ultrasonic waves, Govari fails to explicitly teach that the metal membrane (144) (Col 9, lines 33-39) is reflective to ultrasonic waves into a body cavity.
Montegrande teaches an ultrasound imaging marker (Abstract). This marker is used for ultrasound imaging [0047]+[0090]. This marker is made of metal, and reflects ultrasound waves [0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Govari so the marker is used in ultrasound imaging and that the membrane is reflective to ultrasonic waves, as taught by Montegrande as this provides an accurate and easily detectable ultrasound marking system for ultrasound systems, as recognized by Montegrande [0047].

Claims 5, 22, 35, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Montegrande as applied to claim 1 above, and further in view of Miller et al. (U.S. PGPub 2006/0173296 A1).
Regarding Claim 5, while Govari teaches the membrane is made of metal [0078], the combination of reference fails to explicitly teach wherein said membrane comprises titanium.
Miller teaches a biocompatible, echogenic marker made from titanium [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the metal of Govari so it is titanium, as taught by Miller, as the substitution for one known metal used for ultrasonic markers with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using titanium in the membrane are reasonably predictable.
Regarding Claim 22, while Govari teaches the membrane is made of metal [0078], the combination of reference fails to explicitly teach wherein said membrane comprises titanium.
Miller teaches a biocompatible, echogenic marker made from titanium [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the metal of Govari so it is titanium, as taught by Miller, as the substitution for one known metal used for ultrasonic markers with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using titanium in the membrane are reasonably predictable.
Regarding Claim 35, while Govari teaches the membrane is made of metal [0078], the combination of reference fails to explicitly teach wherein said membrane comprises titanium.
Miller teaches a biocompatible, echogenic marker made from titanium [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the metal of Govari so it is titanium, as taught by Miller, as the substitution for one known metal used for ultrasonic markers with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using titanium in the membrane are reasonably predictable.
Regarding Claim 47, while Govari teaches the membrane is made of metal [0078], the combination of reference fails to explicitly teach wherein said membrane comprises titanium.
Miller teaches a biocompatible, echogenic marker made from titanium [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the metal of Govari so it is titanium, as taught by Miller, as the substitution for one known metal used for ultrasonic markers with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using titanium in the membrane are reasonably predictable.

Claims 6-8, 23-25, 36, 39, 41, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view Montegrande as applied to claim 1 above, and further in view of McKinnis et al. (U.S PGPub 2014/0221828 A1).
Regarding Claims 6-7, the combination of reference teaches the invention substantially as claimed. While Govari teaches the markers can be used for tracking any object (Col 10, lines 39-44), the combination is silent regarding wherein said marker is integrated into a biopsy needle.
McKinnis teaches a system for tracking medical objects in ultrasonic images using echogenic markers (Abstract). This system used ultrasonic markers to track a biopsy needle [0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the catheter device of Govari to track a biopsy needle, as taught by McKinnis, as the substitution for one known medical device to track with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using echogenic markers to track a biopsy needle are reasonably predictable.
Regarding Claim 8, the combination of reference wherein said resonance frequency corresponds to frequencies used in harmonics-type ultrasound imaging.
McKinnis teaches using the resonant echogenic markers in harmonic ultrasound imaging [0011].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the resonance frequency corresponds to harmonics-type ultrasound imaging, as taught by McKinnis, as this allows the physician to provide distinctive images which allows the physician to precisely position a medical device in harmonics imaging, as recognized by McKinnis [0006].
Regarding Claims 23-24, the combination of reference teaches the invention substantially as claimed. While Govari teaches the markers can be used for tracking any object (Col 10, lines 39-44), the combination is silent regarding wherein said marker is integrated into a biopsy needle.
McKinnis teaches a system for tracking medical objects in ultrasonic images using echogenic markers (Abstract). This system used ultrasonic markers to track a biopsy needle [0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the catheter device of Govari to track a biopsy needle, as taught by McKinnis, as the substitution for one known medical device to track with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using echogenic markers to track a biopsy needle are reasonably predictable.
Regarding Claim 25, the combination of reference wherein said resonance frequency corresponds to frequencies used in harmonics-type ultrasound imaging.
McKinnis teaches using the resonant echogenic markers in harmonic ultrasound imaging [0011].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the resonance frequency corresponds to harmonics-type ultrasound imaging, as taught by McKinnis, as this allows the physician to provide distinctive images which allows the physician to precisely position a medical device in harmonics imaging, as recognized by McKinnis [0006].
Regarding Claims 36 and 41, the combination of reference teaches the invention substantially as claimed. While Govari teaches the markers can be used for tracking any object (Col 10, lines 39-44), the combination is silent regarding wherein said marker is integrated into a biopsy needle.
McKinnis teaches a system for tracking medical objects in ultrasonic images using echogenic markers (Abstract). This system used ultrasonic markers to track a biopsy needle [0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the catheter device of Govari to track a biopsy needle, as taught by McKinnis, as the substitution for one known medical device to track with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using echogenic markers to track a biopsy needle are reasonably predictable.
Regarding Claim 39, the combination of reference wherein said resonance frequency corresponds to frequencies used in harmonics-type ultrasound imaging.
McKinnis teaches using the resonant echogenic markers in harmonic ultrasound imaging [0011].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the resonance frequency corresponds to harmonics-type ultrasound imaging, as taught by McKinnis, as this allows the physician to provide distinctive images which allows the physician to precisely position a medical device in harmonics imaging, as recognized by McKinnis [0006].
Regarding Claims 48 and 50, the combination of reference teaches the invention substantially as claimed. While Govari teaches the markers can be used for tracking any object (Col 10, lines 39-44), the combination is silent regarding wherein said marker is integrated into a biopsy needle.
McKinnis teaches a system for tracking medical objects in ultrasonic images using echogenic markers (Abstract). This system used ultrasonic markers to track a biopsy needle [0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the catheter device of Govari to track a biopsy needle, as taught by McKinnis, as the substitution for one known medical device to track with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using echogenic markers to track a biopsy needle are reasonably predictable.

Claims 9, 26, 40, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Montegrande as applied to claim 1 above, and further in view of Pansky (U.S PGPub 2009/0292204 A1).
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein said resonance frequency comprises a range accessible to color Doppler ultrasound imagers.
Pansky teaches a system for tracking a medical device in using a vibrating marker (Abstract). This system images uses Doppler imaging [0009] to track a vibrating marker [0033]. The system generates a color image using the Doppler signals [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system so the resonance frequency corresponds to a range accessible to color Doppler ultrasound, as taught by Pansky, as the substitution for one known accessible frequency to image the marker with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using the Doppler imaging frequencies to generate resonance are reasonably predictable.
Regarding Claim 26, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein said resonance frequency comprises a range accessible to color Doppler ultrasound imagers.
Pansky teaches a system for tracking a medical device in using a vibrating marker (Abstract). This system images uses Doppler imaging [0009] to track a vibrating marker [0033]. The system generates a color image using the Doppler signals [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system so the resonance frequency corresponds to a range accessible to color Doppler ultrasound, as taught by Pansky, as the substitution for one known accessible frequency to image the marker with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using the Doppler imaging frequencies to generate resonance are reasonably predictable.
Regarding Claim 40, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein said resonance frequency comprises a range accessible to color Doppler ultrasound imagers.
Pansky teaches a system for tracking a medical device in using a vibrating marker (Abstract). This system images uses Doppler imaging [0009] to track a vibrating marker [0033]. The system generates a color image using the Doppler signals [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system so the resonance frequency corresponds to a range accessible to color Doppler ultrasound, as taught by Pansky, as the substitution for one known accessible frequency to image the marker with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using the Doppler imaging frequencies to generate resonance are reasonably predictable.
Regarding Claim 49, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein said resonance frequency comprises a range accessible to color Doppler ultrasound imagers.
Pansky teaches a system for tracking a medical device in using a vibrating marker (Abstract). This system images uses Doppler imaging [0009] to track a vibrating marker [0033]. The system generates a color image using the Doppler signals [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system so the resonance frequency corresponds to a range accessible to color Doppler ultrasound, as taught by Pansky, as the substitution for one known accessible frequency to image the marker with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using the Doppler imaging frequencies to generate resonance are reasonably predictable.


Claims 10 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Montegrande as applied to claim 1 above, and further in view of Nields (U.S PGPub US 2008/0033420 A1).
Regarding Claim 10, the combination of references teaches the invention substantially as claimed. The combination is silent regarding wherein said resonance frequency comprises a range accessible to acoustic radiation force impulse imaging.
Nields teaches an imaging and therapeutic system (Abstract). This system images the body using ARFI [0034]. The system uses markers visible on ultrasonic images (i.e. ARFI) [0174].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the marker resonates in a range accessible to acoustic radiation forces imaging, as taught by Nields, as this allows the markers to be used with acoustic radiation force imaging, thereby allowing more accurate registration and an increased precision during the procedure, as recognized by Nields [0174].
Regarding Claim 27, the combination of references teaches the invention substantially as claimed. The combination is silent regarding wherein said resonance frequency comprises a range accessible to acoustic radiation force impulse imaging.
Nields teaches an imaging and therapeutic system (Abstract). This system images the body using ARFI [0034]. The system uses markers visible on ultrasonic images (i.e. ARFI) [0174].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the marker resonates in a range accessible to acoustic radiation forces imaging, as taught by Nields, as this allows the markers to be used with acoustic radiation force imaging, thereby allowing more accurate registration and an increased precision during the procedure, as recognized by Nields [0174].

Claims 11, 28, 42, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Montegrande as applied to claim 1 above, and further in view of Van Wormer (U.S Patent 5,259,837).
Regarding Claim 11, the combination of references teaches the invention substantially as claimed. Govari further teaches the markers are integrated in a catheter (Col 2, lines 45-48).
The combination fails to explicitly teach the device is an angioplasty catheter.
Van Wormer teaches an ultrasonically guided catheter (Abstract). This catheter is used in angioplasty (i.e. is an angioplasty catheter) (Col 3, lines 5-7).
It would have been obvious to one of ordinary skill in the art to substitute the catheter of the combination with an angioplasty catheter, as taught by Van Wormer, as the substitution for one known catheter with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the marker being integrated in an angioplasty catheter are reasonably predictable.
Regarding Claim 28, the combination of references teaches the invention substantially as claimed. Govari further teaches the markers are integrated in a catheter (Col 2, lines 45-48).
The combination fails to explicitly teach the device is an angioplasty catheter.
Van Wormer teaches an ultrasonically guided catheter (Abstract). This catheter is used in angioplasty (i.e. is an angioplasty catheter) (Col 3, lines 5-7).
It would have been obvious to one of ordinary skill in the art to substitute the catheter of the combination with an angioplasty catheter, as taught by Van Wormer, as the substitution for one known catheter with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the marker being integrated in an angioplasty catheter are reasonably predictable.
Regarding Claim 42, the combination of references teaches the invention substantially as claimed. Govari further teaches the markers are integrated in a catheter (Col 2, lines 45-48).
The combination fails to explicitly teach the device is an angioplasty catheter.
Van Wormer teaches an ultrasonically guided catheter (Abstract). This catheter is used in angioplasty (i.e. is an angioplasty catheter) (Col 3, lines 5-7).
It would have been obvious to one of ordinary skill in the art to substitute the catheter of the combination with an angioplasty catheter, as taught by Van Wormer, as the substitution for one known catheter with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the marker being integrated in an angioplasty catheter are reasonably predictable.
Regarding Claim 51, the combination of references teaches the invention substantially as claimed. Govari further teaches the markers are integrated in a catheter (Col 2, lines 45-48).
The combination fails to explicitly teach the device is an angioplasty catheter.
Van Wormer teaches an ultrasonically guided catheter (Abstract). This catheter is used in angioplasty (i.e. is an angioplasty catheter) (Col 3, lines 5-7).
It would have been obvious to one of ordinary skill in the art to substitute the catheter of the combination with an angioplasty catheter, as taught by Van Wormer, as the substitution for one known catheter with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the marker being integrated in an angioplasty catheter are reasonably predictable.

Claims 12, 29, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Montegrande as applied to claim 1 above, and further in view of Krag et al. (U.S PGPub US 2007 /0265491 A1) and Rogers (U.S PGPub 2005/0033177 A1).
Regarding Claim 12, the combination of references teaches the invention substantially as claimed. wherein said resonance frequency is larger than that of a Doppler shift created by blood flow.
Krag teaches a system of ultrasonically imaging a marker using Doppler imaging (Abstract). The frequency shift of the marker is larger than that of the frequency shift created by blood flow [0078] (Rogers shows the frequency shift created by blood is on the scale of Hz [0005], while marker vibration of Krag is on the scale of kHz [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the combination so the resonance frequency is larger than that of a Doppler shift created by blood flow, as taught by Krag, as this increases the visibility of marker compared to the blood flow, as recognized by Krag [0078].
Regarding Claim 29, the combination of references teaches the invention substantially as claimed. wherein said resonance frequency is larger than that of a Doppler shift created by blood flow.
Krag teaches a system of ultrasonically imaging a marker using Doppler imaging (Abstract). The frequency shift of the marker is larger than that of the frequency shift created by blood flow [0078] (Rogers shows the frequency shift created by blood is on the scale of Hz [0005], while marker vibration of Krag is on the scale of kHz [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the combination so the resonance frequency is larger than that of a Doppler shift created by blood flow, as taught by Krag, as this increases the visibility of marker compared to the blood flow, as recognized by Krag [0078].
Regarding Claim 52, the combination of references teaches the invention substantially as claimed. wherein said resonance frequency is larger than that of a Doppler shift created by blood flow.
Krag teaches a system of ultrasonically imaging a marker using Doppler imaging (Abstract). The frequency shift of the marker is larger than that of the frequency shift created by blood flow [0078] (Rogers shows the frequency shift created by blood is on the scale of Hz [0005], while marker vibration of Krag is on the scale of kHz [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the combination so the resonance frequency is larger than that of a Doppler shift created by blood flow, as taught by Krag, as this increases the visibility of marker compared to the blood flow, as recognized by Krag [0078].

Claim 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Montegrande as applied to claim 1 above, and further in view of Girmonsky et al. (U.S PGPub 2004/0211260 A1).
Regarding Claim 13, the combination of references teaches the invention substantially as claimed. 
Govari fails to explicitly teach wherein said membrane has a thickness to diameter ratio between 1:90 and 1:3.
Montegrande teaches that the thickness to length ration is between 1:90 and 1:3 (0.5 mm thickness to less than 5 mm length) [0078]+[0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Govari so the invention is the claimed size, as taught by Montegrande, as the substitution for one known marker size with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of having a marker of the claimed size are reasonably predictable.
The combination fails to explicitly teach that the length is diameter. 
Gimorsky teaches an ultrasonically resonating membrane (Abstract). The resonator’s resonant frequency depends on the size and shape of the resonator [0076]. 
It would have been obvious to one of ordinary skill in the art to change the shape of the resonator so it is a circle (and the length is a diameter) through routine experimentation to obtain the desired frequency. On of ordinary skill would have been capable of trying a circular membrane, and the result of the circular membrane having the desired frequency response is reasonably predictable.
Regarding Claim 14, the combination references teaches the invention substantially as claimed. 
Govari fails to explicitly teach wherein said ratio is between 1:6 and 1:4.
Montegrande teaches that the ratio could be between 1:6 and 1:4 [0078]+[0069].
The length (analogous to diameter) of Govari is less than 5 mm and the thickness is 0.5 mm. Therefore, if the length is between 2-3 mm (which is in the range defined by Govari) the system of Govari teaches the claimed ratio. One of ordinary skill would recognize that the length could be between 2-3 mm as Montegrande teaches the length is less than 5 mm and “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05(I)).
Regarding Claim 15, the combination of references teaches the invention substantially as claimed. 
Govari fails to explicitly teach wherein the membrane is circular and has a diameter between 0.3 to 2 millimeters.
Montegrande teaches that the length less than 5 mm [0078]+[0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Govari so the invention is the claimed size, as taught by Montegrande, as the substitution for one known marker size with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of having a marker of the claimed size are reasonably predictable.
The combination fails to explicitly teach that the membrane is circular and the length is diameter. 
Gimorsky teaches an ultrasonically resonating membrane (Abstract). The resonator’s resonant frequency depends on the size and shape of the resonator [0076]. 
It would have been obvious to one of ordinary skill in the art to change the shape of the resonator so it is a circle (and the length is a diameter) through routine experimentation to obtain the desired frequency. On of ordinary skill would have been capable of trying a circular membrane, and the result of the circular membrane having the desired frequency response is reasonably predictable.
Regarding Claim 17, the combination of references teaches the invention substantially as claimed. 
Govari fails to explicitly teach wherein the marker has a thickness between 0.1 and 0.20 millimeters.
Montegrande teaches that the thickness is 0.5 mm [0078].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Govari so the invention is the claimed size, as taught by Montegrande, as the substitution for one known marker size with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of having a marker of the claimed size are reasonably predictable.
The combination fails to explicitly teach that thickness is between 0.1 and 0.2 mm.
Gimorsky teaches an ultrasonically resonating membrane (Abstract). The resonator’s resonant frequency depends on the size and shape of the resonator [0076]. 
It would have been obvious to one of ordinary skill in the art to change the shape of the resonator so the thickness is between 0.1 and 0.2 mm through routine experimentation to obtain the desired frequency. On of ordinary skill would have been capable of trying a circular membrane, and the result of the circular membrane having the desired frequency response is reasonably predictable.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Montegrande as applied to claim 31 above, and further in view of Cully et al. (U.S PGPub 2012/0283763 A1)
Regarding Claim 37, the combination of references teaches the invention substantially as claimed. While Govari suggests the markers could be used with any medical device, Govari fails to explicitly teach wherein said medical device comprises a heart valve.
Cully teaches a method for making medical devices visible on ultrasound (Abstract). These medical devices include heart valves [0004].
It would have been obvious to one of ordinary skill in the art to substitute the medical device of Govari to be a heart valve, as taught by Cully, as the substitution for one known medical device with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using markers on a heart valve are reasonably predictable.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Montegrande as applied to claim 44 above, and further in view of Kamalakaran et al. (U.S PGPub 2014/0046178 A1).
Regarding Claim 53, the combination of references teaches the invention substantially as claimed. Govari further teaches a) introducing into said body cavity a second ultrasound marker  (Fig. 9B, 210 and 200 are different markers) (This catheter is clearly in the body Fig. 1, 22) said second marker comprising a second membrane reflective to ultrasonic waves (Fig 9B, 214), wherein said second membrane comprises a second membrane area(Fig. 9B, 214) (clearly the membrane has an area bound by 212) and a second membrane thickness (Fig. 9B, 214) (clearly the membrane has a thickness), and said second membrane vibrates at a second resonance frequency (Col 10, lines 28-38); and 
b) adjusting said ultrasound transducer, wherein said transducer transmits at a frequency corresponding to said second resonance frequency (Col 10, lines 28-38) (Col 9, lines 48-55) (one of ordinary skill would recognize that the system using “the procedure described above” would result in the transducer being adjusted to irradiate the other tags with their respective resonant frequency).
The combination fails to explicitly teach the second marker is on a second medical device.
Kamalakaran teaches a system for identifying medical devices using ultrasound (Abstract) [0039]. This system uses unique markers in different medical devices to identify the respective medical devices [0048]-[0049].
It would have been obvious to one of ordinary skill in the art to modify the combined system to use a second medical device with a second marker, as taught by Kamalakaran, as this allows the different devices to be individually tracked during the procedure, as recognized by Kamalakaran, thereby increasing the precision and safety of the procedure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Masters (U.S Patent 5,201,715), which teaches an echogenic marker.
Kaplan (U.S Patent 5,619,997), which teaches a resonating ultrasonic system.
Govari (U.S PGPub 2002/0107445 A1), which teaches a resonating ultrasonic sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793